Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4, 5, 13, and 14 have been cancelled.   Claims 2-7, 9, 11-16, 18, and 20 have been amended.  Claims 1-3, 6-12, and 15-20, as filed 06/15/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (page 8-10 of the Remarks dated 06/15/2022)  that the amended claims are directed to a practical application because they are directed to a practical application of the abstract idea. The Examiner respectfully disagrees. Applicant asserts that pricing rules for wholesale lending, consisting of a complex grid of nested formulas [0003-0004] integrates the judicial exception into a practical idea. ). However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). Examiner notes the instant claims refer to “at least one pricing rule”, and not a complex grid of pricing rule, rendering the argument moot. Further, if a “complex grid of pricing rules were a limitation in claim 1, this would still be, if anything, an improvement to the business process of setting a proposed price of a loan, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Further regarding the rejection under 35 USC 101, Applicant argues that the amended claims integrate the judicial exception into patent-eligible subject matter. This argument is not persuasive. Again, the complex grid of pricing rules is not a limitation of the instant claims. Further, the claims teach a use of a rule (or rules) to improve a business process. They do not teach an improvement to the technology of “a complex grid of rules.”
Regarding the rejection under 35 USC 103, Applicant argues (pages 11-15 of the Remarks) that  the cited references do not teach or suggest updating … at least one proposed price of the loan based on a change in a benchmark interest rate. The examiner finds this argument to be moot in view of new grounds of rejection in regards to claims 1, 10, and 19.

Claim Rejections - 35 USC § 101
Claim(s) 1-3, 6-12, and 15-20  is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “method for determining a proposed price of a loan”. 
Claim 1 is directed to the abstract idea of “determining a price for a loan” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “receiving,…, at least one pricing rule that is applicable for the loan; analyzing, …, each of the received at least one pricing rule; obtaining, for each of the at least one variable benchmark interest rate, a current index reference rate; determining, … based on a result of the analyzing, at least one proposed price for the loan; obtaining, for each of the at least one variable benchmark interest rate, a current index reference rate;  and notifying, … , a user of the determined at least one proposed price for the loan.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining a price for a loan.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining a price for a loan using computer technology (e.g. a computing system).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Independent claims 10 and 19 recite the same abstract idea and are rejected for similar reasons.
The dependent claims recite additional elements such as details of the data of used to determine loan pricing, and how the proposed loan pricing is determined.  Claims 2, 11, and 20:  “ … determining, for each respective pricing rule: a corresponding base interest rate; a corresponding spread value; and at least one from among a corresponding floor value and a corresponding cap value.” Claims 3 and 12: “wherein each of the at least one pricing rule is associated with a respective wholesale lending facility.” Claims 6, 7, 15, and 16 relate to the a time interval for determining pricing. Claims 9 and 18 relate to transaction history. These additional elements of the claim such as represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Claims 8 and 17 related to displaying data on a user interface.  These additional elements of the claim represent the use of a computer as a tool to perform an abstract idea. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining a proposed price of a loan.
Dependent claims 2-3, 6-9, 11-12, and 15-18, and 20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 10, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120185375 (Tealdi) in view of US 20220058762 (Reses). 

Regarding claims 1, 10, and 19, Tealdi teaches a method for determining a price for a loan, the method being implemented by at least one processor, the method comprising: 
receiving, by the at least one processor, at least one pricing rule that is applicable for the loan; (FIG. 11 #1101, #1103; [0041] “guidelines”; [0055] “guidelines”)
analyzing, by the at least one processor, each of the received at least one pricing rule;   (FIG. 12 # 1207;  [0041] “evaluate”) 
determining, by the at least one processor based on a result of the analyzing, at least one proposed price for the loan; and (FIG. 12 # 1207,  [0041] “underwriting”)
determining a time interval during which the determined at least one proposed price for the loan remains valid; ([0138] “At step 1101, the conduit bank provides the interest rates for various loan products … on a periodic basis )e.g. hourly, semi-daily, ..”)
notifying, by the at least one processor, a user of the determined at least one proposed price for the loan. (FIG. 3 #305 “receive available rates for borrower”)
Further regarding claims 10 and 19, Tealdi teaches a processor and memory ([0092]). 

Tealdi does not explicitly teach, but Reses does teach:
each of the at least one pricing rule relating to at least one variable benchmark interest rate; ([0078] “… loan parameters may specify how to calculate an adjustable interest rate, for instance, by causing a smart contract to add a constant to these reference rates.)
obtaining, for each of the at least one variable benchmark interest rate, a current index reference rate;” ([0078] “ … interest rates may be variable, and some embodiments may access an interest rate oracle to obtain a current interest rate by various measures.”)
Further, it would have been obvious, as of the effective filing date of the instant application, to use the known technique of Reses’s use of variable benchmark rates in the mortgage platform of Tealdi because the Reses’s prior art element of variable interest rates and an interest rate oracle is expected to yield predictable results.  See MPEP 2143.I.A.

Regarding claims 6 and 15, Tealdi  in view of Reses teaches the method of claim 1, and Reses further teaches:
further comprising: when a predetermined time interval has elapsed since the determining of the at least one proposed price for the loan, updating a determination of the least one proposed price for the loan based on a change in the at least one benchmark interest rate. ([0138] “At step 1101, the conduit bank provides the interest rates for various loan products … on a periodic basis )e.g. hourly, semi-daily, ..”)

Regarding claims 8 and 17, Tealdi in view of Reses teaches the method of claim 1, and Tealdi further teaches:
further comprising displaying information that relates to the determined at least one proposed price for the loan on a dashboard user interface associated with a financial institution. ([0086] “loan origination system”)

Claim(s) 2-3, 7, 9, 11-12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120185375 (Tealdi) in view of US 20220058732 (Reses) and in further view of US 20120158573 (Crocker). 

Regarding claims 2, 11, and 20, Tealdi in view of Reses teaches the method of claim 1. Tealdi does not explicitly teach, but  Crocker does teach:
wherein the analyzing comprises determining, for each respective pricing rule: (as taught by Tealdi)  a corresponding base interest rate; a corresponding spread value; and at least one from among a corresponding floor value and a corresponding cap value. ([0012-0013], [0017], [0019], [0114])
Further, it would have been obvious, as of the effective filing date of the instant application, to combine the mortgage platform of Tealdi with the interest rate lock, spread and cap rules, and loan history of Crocker, because Crocker explicitly teaches the motivation of [0002] of using computers in the offering of mortgages, and further for the motivation of efficiency. See MPEP 2143.I.G.

Regarding claims 3 and 12, Tealdi  in view of Reses and Crocker teaches the method of claim 2, and Tealdi further teaches:
wherein each of the at least one pricing rule is associated with a respective wholesale lending facility. (FIG. 1A #117 “lender guideline”, [0141] “bulk sale process”)

Regarding claims 7 and 16, Tealdi  in view of Reses and Crocker teaches the method of claim 6.  Tealdi does not explicitly teach, but Crocker does teach:
 wherein the predetermined time interval is greater than 12 hours and less than 48 hours. (FIG. 2 # 232, #234, #236, showing the rate lock can be set in increments of 24 hours.)

Regarding claims 9 and 18, Tealdi  in view of Reses teaches the method of claim 1. Tealdi further teaches:
notifying the user of the selected preferred price for the loan. ([0043]; FIG. 3 #305-037 )
Tealdi further teaches consideration of credit history [0087] and creation of a profile containing payment history [0187]. Tealdi does not explicitly teach, but Crocker does teach:
further comprising: after the determining and before the notifying, retrieving historical information that relates to at least one loan transaction previously executed by the user; ([[0116] historical experience, review of the tendencies of individual borrowers)
selecting a preferred price for the loan from among the determined at least one proposed price for the loan based on the retrieved historical information; and ([0055]; [0154] preferences management)
It would have been obvious, as of the effective filing date of the instant application, to combine the mortgage platform of Tealdi  in view of Reses with the interest rate lock, spread and cap rules, and loan history of Crocker, because Crocker explicitly teaches the motivation of [0002] of using computers in the offering of mortgages, and further for the motivation of efficiency. See MPEP 2143.I.G.





Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030014341 (Kamada) Finance applying method on electronic commerce system
US  20090112650 (Iwane) mortgage loan platform
US 20100241556 (Reinheimer) mortgage loan compliance [spread, cap, FIG. 2 and [0065] lock]
US 20100250426 (Silva) electronic loan applications with real time data
US 20120185375 (Tealdi) online mortgage approval and settlement system – lender conditions 
US 20120310858 (Stanley) financial instruments
US 20120158573 (Crocker) mortgage loan rate lock
US 20150221029 (Wright) ELECTRONIC MARKETPLACE OF TRUSTED BANKS FOR PARTICIPATION IN COMMERCIAL LOANS 
US 20160225078 (Ginsberg) web based commercial loan platform
US 7146337 (Ward) commercial mortgage loans, cap, spread, lock rate
US 8504470 (Chirehdast) (120) LIBOR benchmark
US 10269054 (Thomas) automate … mortgage loan refinancing process 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                            /DANIEL S FELTEN/Primary Examiner, Art Unit 3692